     Case 1:21-cv-00483-DAD-BAM Document 6 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL VEGA,                                       No. 1:21-cv-00483-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
14    GARCIA, et al.,                                   ACTION, WITHOUT PREJUDICE, FOR
                                                        FAILURE TO OBEY A COURT ORDER
15                       Defendants.                    AND FAILURE TO PROSECUTE
16                                                      (Doc. No. 5)
17

18          Plaintiff Angel Vega is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 24, 2021, the assigned magistrate judge issued an order for plaintiff to submit

22   an application to proceed in forma pauperis or pay the filing fee within forty-five days to proceed

23   with this action. (Doc. No. 3.) Plaintiff did not file an application to proceed in forma pauperis,

24   pay the filing fee, or otherwise communicate with the court.

25          Accordingly, on May 26, 2021, the magistrate judge issued findings and recommendations

26   recommending dismissal of this action, without prejudice, for failure to obey a court order, failure

27   to pay the filing fee, and failure to prosecute. (Doc. No. 5.) Those findings and

28   recommendations were served on plaintiff and contained notice that any objections thereto were
                                                       1
     Case 1:21-cv-00483-DAD-BAM Document 6 Filed 07/20/21 Page 2 of 2


 1   to be filed within fourteen days after service. (Id. at 3–4.) No objections have been filed, and the

 2   deadline to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and by proper

 6   analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on May 26, 2021, (Doc. No. 5), are

 9                  adopted in full;

10          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

11                  court order, failure to pay the filing fee, and failure to prosecute; and

12          3.      The Clerk of the Court is directed to close this case.

13
     IT IS SO ORDERED.
14

15      Dated:     July 19, 2021
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
